Case 1:20-cv-05728-RBK-KMW Document5 Filed 06/08/28 TARR ELEY ATE ill

 

20200602170453
AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: SUMMONS AND COMPLAINT, CORPORATE DISCLOSURE STATEMENT, CIVIL COVER SHEET
EFFECTED (1) BY ME: HANAN HAYON
TITLE: PROCESS SERVER

DATE: 6/3/2020 12:55:21 PM

 

 

CHECK ONE BOX BELOW TO iNDICATE APPROPRIATE METHOD OF SERVICE:
[X] Served personally upon the defendant

WILLIAM N. RUSSELL

Place where served:

1145 CHANTICLEER CHERRY HILL NJ 08034

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein, Name of person with whom the summons and complaint were left:

WILLIAM N. RUSSELL
Relationship to defendant SELF

Description of Person Accepting Service:
SEX:M_ AGE:51-65 HEIGHT: 5'4"-5'8" WEIGHT: 161-200 LBS. SKIN: WHITE HAIR: GRAY OTHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

STATEMENT OF SERVER
TRAVELS . SERVICES $ . TOTAL $ .

 

 

 

DECLARATION OF SERVER

 

 

SIGNATURE OF HANAN HAYON
GUARANTEED SUBPOENA SERVICE, INC.
2009 MORRIS AVENUE
UNION, NJ 07083

ATTORNEY: JOSEPH J. PANGARO, ESQ.
PLAINTIFF: = READING ROCK NORTHEAST, LLC

 

 

DEFENDANT: WILLIAMN. RUSSELL, ill, ET AL Quintin,

VENUE: DISTRICT sOMNBERLY Gin,

DOCKET: 1 20 CV 05728 RBK KMW SNe Or,

COMMENT: = os “ %
& #a°TAp “KIMBERLY GROTE
2 ig) ANOTARY PYBLIC OF NEW JERSEY
2 4% Bl\ Gemmisgion Expires Dec. 18, 2023

4
Hae

 
